Citation Nr: 0810214	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUE

Entitlement to service connection a gastrointestinal 
disability, to include as secondary to a service connected 
disability of the spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1942 to December 1945. These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision by the Portland RO.  In September 2004, 
a hearing was held before a Decision Review Officer (DRO).  A 
transcript of that hearing is associated with the claims 
file.  In July 2006 and February 2007, the matter was 
remanded for additional development.  [The veteran had also 
appealed the denial of service connection his spine 
disability.  An October 2007 rating decision granted service 
connection for such disability, and that matter is not before 
the Board.]  

In November 2007, the veteran submitted a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities.  This 
matter is referred to the RO for appropriate action. 


FINDING OF FACT

A gastrointestinal disability was not manifested in service, 
and such disability is not shown to be related to service or 
to the veteran's service-connected spine disability.


CONCLUSION OF LAW

Service connection for a gastrointestinal disability, to 
include as secondary to a service-connected spine disability 
is denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A February 2000 letter (prior to the decision on appeal) 
informed the veteran of information VA would obtain, the 
information required of him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  In July 2006, he was 
advised to submit relevant evidence in his possession and he 
was provided notice regarding disability ratings and 
effective dates of awards.  An April 2004 statement of the 
case (SOC), and September 2004, November 2006, and October 
2007 supplemental SOCs (SSOCs), notified the veteran of what 
the evidence showed, of the governing legal criteria, and of 
the bases for the denial of the claim.  He has received all 
critical notice, and has had ample opportunity to participate 
in the adjudicatory process.  While complete notice was not 
provided prior to the initial adjudication of the claim, such 
defect does not affect the essential fairness of the 
adjudication process.  The claim was readjudicated in 
November 2006 after all critical notice was provided, and 
again in October 2007, after service connection was awarded 
for disability of the spine (to encompass consideration of 
such grant).  The veteran is not prejudiced by any earlier 
technical notice timing or content defect, and such is not 
alleged.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) are associated with his claims file, and VA 
obtained all pertinent/identified records that could be 
obtained.  All evidence constructively of record has been 
secured.  The veteran was afforded a VA examination.  The 
Board has also considered whether another VA examination to 
determine whether there is a nexus between the veteran's 
variously diagnosed gastrointestinal disability and his 
service connected Scheuermann's disease (with disc disease) 
it necessary.  The Board has determined that such examination 
is not necessary, because there is no competent evidence that 
suggests that the two might be related.  See 38 C.F.R. 
§ 3.159(c).  While the veteran has amply expressed his belief 
that there is such a relationship, he has not identified any 
medical care provider who concurs with that opinion.  His own 
opinion in the matter is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA's duty to 
assist is met.  It is not prejudicial to the veteran for the 
Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

II. Factual Background

The veteran's SMRs include May 1945 records that note his 
complaints of abdominal and right upper quadrant pain that 
occurred intermittently and started 1 to 1 1/2  years prior.  
He indicated that these episodes were previously diagnosed as 
appendicitis.  The impression was mild appendicitis.  No 
gastrointestinal complaints, findings, or diagnosis was noted 
on service separation examination.
When he sought VA treatment in June 2002, the veteran 
reported a history of gastroesophageal reflux disease (GERD).  
A November 2002 record notes that his GERD was controlled 
with medication.  

On July 2003 VA examination, the veteran denied having 
abdominal pain, but reported that he had abdominal distention 
about once a month.  He took medication three to four times a 
month, as necessary, for indigestion.  The diagnosis was mild 
dyspepsia satisfactorily controlled with medication.
At a September 2004 DRO hearing, the veteran testified that 
he had intermittent stomach problems in service that he 
believed were caused by eating greasy food.  He stated that 
he went on sick call a couple of times and was given pills.  
He added that his stomach did not give him problems all of 
the time, but that he has had such problems since service.  

VA records in April 2006 indicate the veteran underwent 
testing.  An esophogram revealed a sliding type of hiatal 
hernia with gastroeseophageal reflux.  An EDG revealed a 
large hiatal hernia and diverticulosis coli.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary connection is warranted for any disability which is 
proximately due to, the result of, or (for the degree of 
aggravation only) aggravated by, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran contends, alternatively, that his 
gastrointestinal disability is either directly related to his 
service or is due to his service-connected spine disability 
(Scheuermann's disease with disc disease).  It is not in 
dispute that he has a gastrointestinal disability, as his 
treatment records show diagnoses of dyspepsia, GERD, hiatal 
hernia, and diverticulosis coli.  However, such diagnoses, 
alone, are insufficient to establish service connection.  

Regarding direct service connection, the veteran testified 
that he had abdominal symptoms in service, continuing since; 
however, the abdominal complaints noted in service were 
associated with appendicitis, which apparently resolved.  A 
current chronic gastrointestinal disability was not 
clinically noted [i.e., diagnosed] until 2002, which was more 
than 55 years postservice.  Such a long time interval between 
service and the earliest postservice medical documentation of 
the disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).  While he is competent to report symptoms, as a 
layperson he is not competent to opine in matters concerning 
medical diagnosis and etiology.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Regarding secondary service connection, the veteran alleges 
that medication for his back disability aggravated his 
gastrointestinal disability.  

Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a 
current disability for which secondary service connection is 
sought; (2) a disability that is service connected; and (3) 
competent evidence of a nexus between the two.

Here, the first two elements are satisfied; the veteran has a 
current gastrointestinal disability, and also has a service-
connected spine disability.  What remains necessary to 
establish secondary service connection is competent (medical) 
evidence of a nexus between the two.  There is no medical 
evidence of record that even suggests that the two 
disabilities might be related.  The veteran has not 
identified any medical evidence that shows such relationship, 
has not identified any treatment provider whose records might 
show that the veteran's variously diagnosed gastrointestinal 
disability was caused or aggravated by medication he takes 
for his service connected disability of the spine.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the veteran's claim of service connection 
for a gastrointestinal disability, including as secondary to 
medication he takes for his service-connected Scheuermann's 
disease.  The preponderance of the evidence is against this 
claim; hence, it must be denied.


ORDER

Service connection for a gastrointestinal disability, to 
include as secondary to the veteran's service connected 
disability of the spine, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


